Citation Nr: 0909880	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under the Dependents 
Educational Assistance Program (Chapter 35) more than one 
year prior to the date of claim.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1991 to March 
1991.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  A November 2000 rating decision granted entitlement to a 
permanent and total service-connected disability rating, 
effective July 1, 2000.  

2.  On January 30, 2007, the appellant filed her original 
claim seeking educational benefits under the Dependents 
Educational Assistance Program (Chapter 35).


CONCLUSION OF LAW

The criteria for an effective date prior to January 30, 2006, 
for a grant of entitlement to educational benefits under the 
Dependents Educational Assistance Program (Chapter 35) are 
not met.  38 U.S.C.A. §§ 3501, 3510, 5103A (West 2002); 38 
C.F.R. §§ 3.807(a), 21.3021, 21.3041  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  

Information in the claims folder indicates that the Veteran 
was honorably discharge from the Army in March 1991.  A 
November 2000 rating decision, notice of which was sent to 
the Veteran on November 28, 2000, granted entitlement to a 
permanent and total service-connected disability rating, 
effective July 1, 2000.  Thus, the general criteria for 
Chapter 35 eligibility are met.  

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2008).  Under 38 C.F.R. § 
21.4131(d), when an eligible child enters or reenters into
training under Chapter 35 (including a re-entrance following 
a change of program or educational institution), the 
commencing date will be determined as follows:

(1) If the award is the first award of 
educational assistance for the program of 
education the eligible person is 
pursuing, the commencing date is the 
latest of:

(i) the beginning date of eligibility as 
determined by 38 
C.F.R. § 21.3041(a) or (b);

(ii) one year before the date of claim as 
determined by 38 C.F.R. § 21.1029(b);

(iii) the date the educational 
institution certifies under 38 C.F.R. § 
21.4131(b) or (c); or

(iv) the effective date of the approval 
of the course, or one year before the 
date VA receives the approval notice, 
whichever is later.

With respect to the appellant's claim for an earlier 
effective date for the grant of basic eligibility to Chapter 
35 educational benefits, the Board finds the earliest 
original claim, formal or informal, seeking educational 
benefits pursuant to 38 U.S.C.A. Chapter 35, was filed on 
January 30, 2007.  Accordingly, a date earlier than January 
30, 2006, for entitlement to basic eligibility to Chapter 35 
educational benefits is not warranted.  38 C.F.R. § 
21.1029(b) (2008).

Although the appellant claims entitlement to an earlier 
effective date for Chapter 35 
educational assistance because she had been misinformed as to 
her eligibility for benefits when the Veteran received a 
total and permanent rating, the regulatory criteria and legal 
precedent governing eligibility for the receipt of such 
benefits are clear, specific, and binding.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002 & Supp. 2007); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

An effective date prior to January 30, 2006, for the grant of 
basic eligibility to Chapter 35 educational benefits is 
denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


